Remark
	This Office action has been issued in response to RCE filed on 07/15/2021.


Allowable Subject Matter
	Claims 1,3-14,16-26 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Miettinen (US Pub No. 20190027009) directed to The pin 250 of the lanyard 235 can be removed when the EAS tag 115 is in contact or in close proximity of the external magnet 610. The external magnet 610 can be associated with the RFID reader, a Bluetooth receiver and the like that can be used to verify that the unlocking of the locking mechanism 410 and the locking mechanism 405 is allowed.. 
The prior art of record is different than the claimed invention because in the claimed invention the controller monitors a level of energy dissipation by the mechanical component; determines when an accumulated amount of energy dissipation by the mechanical component exceeds a threshold value; and interrupts the flow of energy from the from the receive circuit to the mechanical component when the accumulated amount of energy dissipation by the mechanical component exceeds the threshold value. This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 14.  Accordingly claims 1,3-14,16-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687